Exhibit 10.1

FIRST AMENDMENT AND

INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT

THIS FIRST AMENDMENT AND INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT,
dated as of December 17, 2018 (this “Agreement”), is among NUVEEN GLOBAL CITIES
REIT OP, LP, a Delaware limited partnership (the “Borrower”), NUVEEN GLOBAL
CITIES REIT, INC., a Maryland corporation (“Parent”), the other Loan Parties
solely for the purpose of Section VII hereof, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacities, the “Agent”), and each
of the Lenders (including, without limitation, the Additional Lenders (defined
below)).

RECITALS

WHEREAS, the Borrower, the lenders from time to time party thereto and the Agent
are parties to the Credit Agreement, dated as of October 24, 2018 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”).
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

WHEREAS, the Borrower has requested an increase in Revolving Commitments
pursuant to Section 2.17 of the Credit Agreement (such increase in Revolving
Commitments, the “Incremental Revolving Commitments”), and that the Agent and
Lenders enter into this Agreement to amend the Credit Agreement, in each such
case, as more particularly set forth herein, and the Agent and Lenders have
agreed to do so, subject to the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

I.

COMMITMENTS. Each Lender hereby commits, severally, but not jointly, on the
terms set forth in this Agreement to make the Incremental Revolving Commitments
as set forth on Schedule A available to the Borrower on the First Amendment
Effective Date (defined below) subject to the conditions precedent set forth in
Section III below. After giving effect to the Incremental Revolving Commitments,
the aggregate Revolving Commitments shall be as set forth on Schedule B hereto.

 

II.

AMENDMENTS. Pursuant to Section 13.6 of the Credit Agreement, the parties hereto
agree that the Credit Agreement is amended as follows:

 

  A.

The definition of “LIBOR” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.3(b), with respect to any LIBOR Loan for any Interest Period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
(“ICE”) (or a comparable or successor quoting service) for deposits in Dollars
for a period equal to the applicable Interest Period as published on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the Eurodollar Reserve
Percentage. Any change in the maximum rate of reserves described in the
preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective. Notwithstanding the
foregoing, (x) in no event shall LIBOR (including, without limitation, any
Replacement Rate with respect thereto) be less than 0% and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 5.3(b), in the event that a Replacement Rate with respect to LIBOR is
implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.



--------------------------------------------------------------------------------

  B.

Section 2.6(b) of the Credit Agreement is hereby amended by replacing the words
“first day of each month” in the second line thereof with “fifth day of each
month”.

 

  C.

Section 2.14 of the Credit Agreement is hereby amended by replacing the words
“Section 3.5.(c)” in the twentieth line thereof with “Section 3.5.(e)”.

 

  D.

Section 5.3(b) of the Credit Agreement is hereby amended as follows:

(1)    amending and restating the second sentence thereof as follows:

“In connection with the establishment and application of the Replacement Rate,
this Agreement and the other Loan Documents shall be amended solely with the
consent of the Administrative Agent, as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 5.3(b).”

(2)    deleting the parenthetical “(which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects)” in the third sentence thereof in its entirety.

 

  E.

Section 6.2 of the Credit Agreement is hereby amended by deleting the last
sentence thereof in its entirety.

 

  F.

Section 12.3 of the Credit Agreement is hereby amended by deleting the
parenthetical “(together with a reasonable written explanation of the reasons
behind such objection)” in the second sentence thereof in its entirety.

 

III.

REPRESENTATIONS. The Borrower, on its own behalf and on behalf of the other Loan
Parties, makes, on the effective date of this Agreement, the representations and
warranties in Article VII of the Credit Agreement and the other Loan Documents,
and confirms that such representations and warranties are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) as of the date hereof, except to the extent
any such representation or warranty relates solely to an earlier date, in which
case such representation or warranty shall be true and correct on and as of such
earlier date. Additionally, the Borrower represents and warrants that
immediately before and after giving effect to this Agreement on the date hereof,
no Default or Event of Default exists.

 

IV.

CONDITIONS TO EFFECTIVENESS. This Agreement will become effective on the first
date (the “First Amendment Effective Date”) on which the following conditions
are satisfied:

 

  A.

The Agent shall have received counterparts of this Agreement executed and
delivered by the Borrower, the other Loan Parties, each Lender and the Agent.

 

  B.

If so requested by any Additional Lender, the Agent shall have received a Note
made by the Borrower and payable to such Additional Lender.

 

  C.

The Agent shall have received a duly executed Notice of Borrowing with respect
to the Incremental Revolving Loans.

 

2



--------------------------------------------------------------------------------

  D.

The Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower and
each Guarantor, dated as of the First Amendment Effective Date, certifying
(i) that attached thereto is a true and complete copy of each organizational
document of such entity certified (to the extent applicable) as of a recent date
by the Secretary of State of the state of its incorporation or organization, as
the case may be, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors, managers, or other
applicable governing body of such entity authorizing the execution, delivery and
performance of the documents executed in connection with this Agreement,
(iii) that attached thereto is a certificate of good standing (or certificate of
similar meaning) with respect to each such entity issued as of a recent date by
the Secretary of State of the state of its incorporation or organization, as the
case may be, and (iv) as to the incumbency and specimen signature of each
officer executing any documents delivered in connection with this Agreement on
behalf of such entity; provided that in the case of the certificate delivered
with respect to the Borrower or any Guarantor, such certificate can certify that
there have been no changes to such documents or items described in the foregoing
clauses (i) or (iv) since the delivery thereof to the Agent on the Closing Date.

 

  E.

The Agent shall have received an opinion of Morgan, Lewis & Bockius LLP, counsel
to the Borrower and the other Loan Parties, dated as of the First Amendment
Effective Date, addressed to the Agent, the Issuing Banks and the Lenders and
covering such matters as the Agent may reasonably request.

 

  F.

The Agent shall have received all reasonable fees and other amounts due and
payable by the Borrower to the Agent, the Arranger and the Lenders on or prior
to the date hereof, including, to the extent invoiced, reimbursement or payment
of all out of pocket expenses required pursuant to the terms of the Credit
Agreement to be reimbursed or paid by the Borrower in connection herewith.

 

  G.

Upon the reasonable request of any Lender made at least ten (10) days prior to
the First Amendment Effective Date, the Borrower shall have provided to such
Lender the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case at least five (5) days prior to the
First Amendment Effective Date.

 

  H.

As of the date hereof, both immediately before and immediately after entering
into this Agreement, no Default or Event of Default exists.

 

  I.

After giving effect to this Agreement, the Borrower is in compliance with the
requirements of Section 2.17 of the Credit Agreement.

 

V.

TERMS GENERALLY. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Loan Documents, the Incremental Revolving
Commitments and any Loan made using the Incremental Revolving Commitments (such
Loans, the “Incremental Revolving Loans”) shall have the same terms as the
initial Revolving Commitments and initial Revolving Loans, respectively, and
shall be treated for all terms and conditions as the same Class of Commitments
and Loans, as applicable, as the initial Revolving Commitments and initial
Revolving Loans, as applicable. Upon the occurrence of the First Amendment
Effective Date, the Incremental Revolving Commitments and any Incremental
Revolving Loans shall automatically and without further action by any Person
constitute, for all purposes of the Credit Agreement and the other Loan
Documents, Revolving Commitments and Revolving Loans, respectively. The Agent
shall take any and all action as may be reasonably necessary to ensure that the
Incremental Revolving Commitments and the Incremental Revolving Loans are
included in each repayment or commitment reduction, as applicable, of Revolving
Commitments and Revolving Loans, as applicable, on a pro rata basis.

 

3



--------------------------------------------------------------------------------

VI.

CREDIT AGREEMENT GOVERNS. Notwithstanding anything to the contrary set forth in
this Agreement, the Credit Agreement or the other Loan Documents and for the
avoidance of doubt, the obligation of each Lender to make (i) its Incremental
Revolving Commitments available, in each case, on the First Amendment Effective
Date shall be subject to the satisfaction or waiver of the conditions set forth
in Section III above, and (ii) its portion of Incremental Revolving Loans from
time to time thereafter shall be subject to the terms and conditions of the
Credit Agreement applicable to Revolving Loans.

 

VII.

CONFIRMATION OF GUARANTY. Each Loan Party (a) confirms its obligations under the
Guaranty, (b) confirms that its obligations under the Credit Agreement as
modified hereby constitute “Obligations” (as defined in the Credit Agreement),
(c) confirms its guarantee of the Obligations under the Guaranty, (d) confirms
that its obligations under the Credit Agreement as modified hereby are entitled
to the benefits of the guarantee set forth in the Guaranty, and (e) agrees that
the Credit Agreement as modified hereby is the Credit Agreement under and for
all purposes of the Guaranty. Each Loan Party, by its execution of this
Agreement, hereby confirms that the Obligations shall remain in full force and
effect.

 

VIII.

ADDITIONAL LENDERS. Each of the lenders listed on the signature pages hereto
(each, together with its successors and permitted assigns, an “Additional
Lender”), Agent and the Borrower agree that as of the First Amendment Effective
Date, each Additional Lender shall be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, including, without limitation, this
Agreement. Each Lender (i) confirms that it has received a copy of the Credit
Agreement, the other Loan Documents and any exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it has and will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in entering into the Credit Agreement
and this Agreement, and in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Agent to take such actions as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to the Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will execute such documents and agreements as the Agent may
reasonably request and, in the case that such Lender is organized under the laws
of a jurisdiction outside of the United States, provide to the Agent its name,
address, tax identification number and/or such other information as shall be
necessary for the Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act;
and (v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

4



--------------------------------------------------------------------------------

IX.

POST-CLOSING COVENANT. No later than ten (10) days after the First Amendment
Effective Date (or such later date as the Agent may approve at the direction of
the Requisite Lenders), the Borrower shall deliver to the Agent a certificate of
good standing with respect to Parent issued as of a recent date by the
Department of Assessments and Taxation of the State of Maryland.

 

X.

MISCELLANEOUS.

 

  A.

Each party hereto agrees, that except as specifically amended hereby, the Loan
Documents shall remain unmodified and in full force and effect.

 

  B.

On and after the date hereof, references in the Credit Agreement or in any other
Loan Document to the Loan Documents shall be deemed to be references to the Loan
Documents as amended hereby and as further amended, restated, modified or
supplemented from time to time. This Agreement shall constitute a Loan Document.

 

  C.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
message shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

  D.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York. Section 13.4 of the Credit Agreement is incorporated
herein by reference, mutatis mutandis.

 

  E.

Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.

[Remainder of page intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:   Nuveen Global Cities REIT, Inc., its
general partner By:   TH Real Estate Global Cities Advisors, LLC, its advisor
By:   /s/ William Miller   Name:   William Miller   Title:   Authorized
Signatory

 

NUVEEN GLOBAL CITIES REIT, INC. By:   TH Real Estate Global Cities Advisors,
LLC, its advisor By:   /s/ William Miller   Name:   William Miller   Title:  
Authorized Signatory

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

NR DENVER INDUSTRIAL PORTFOLIO LLC By:   Nuveen Global Cities REIT OP, LP, its
sole member By:   Nuveen Global Cities REIT, Inc., its general partner By:   TH
Real Estate Global Cities Advisors, LLC, its advisor By:   /s/ William Miller  
Name:   William Miller   Title:   Authorized Signatory

 

NR 844 NORTH LLC By:   Nuveen Global Cities REIT OP, LP, its sole member By:  
Nuveen Global Cities REIT, Inc., its general partner By:   TH Real Estate Global
Cities Advisors, LLC, its advisor By:   /s/ William Miller   Name:   William
Miller   Title:   Authorized Signatory

 

NR KIRKLAND CROSSING LLC By:   Nuveen Global Cities REIT OP, LP, its sole member
By:   Nuveen Global Cities REIT, Inc., its general partner By:   TH Real Estate
Global Cities Advisors, LLC, its advisor By:   /s/ William Miller   Name:  
William Miller   Title:   Authorized Signatory

 

NR TACARA AT STEINER RANCH LLC By:   Nuveen Global Cities REIT OP, LP, its sole
member By:   Nuveen Global Cities REIT, Inc., its general partner By:   TH Real
Estate Global Cities Advisors, LLC, its advisor By:   /s/ William Miller   Name:
  William Miller   Title:   Authorized Signatory

 

NR DEFOOR HILLS LLC By:   Nuveen Global Cities REIT OP, LP, its sole member By:
  Nuveen Global Cities REIT, Inc., its general partner By:   TH Real Estate
Global Cities Advisors, LLC, its advisor By:   /s/ William Miller   Name:  
William Miller   Title:   Authorized Signatory

 

NR MAIN STREET AT KINGWOOD LLC By:   Nuveen Global Cities REIT OP, LP, its sole
member By:   Nuveen Global Cities REIT, Inc., its general partner By:   TH Real
Estate Global Cities Advisors, LLC, its advisor By:   /s/ William Miller   Name:
  William Miller   Title:   Authorized Signatory

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:   /s/ Ricky Nahal   Name:   Ricky Nahal   Title:   Vice President

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Susan Caruso   Name:   Susan Caruso
  Title:   SVP

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Christian Lunt   Name:  

Christian Lunt

  Title:   Executive Director

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Christopher R. Coburn  
Name:   Christopher R. Coburn   Title:   Vice President

[First Amendment and Incremental Revolving Commitment Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO FIRST AMENDMENT AND INCREMENTAL COMMITMENT ASSUMPTION

AGREEMENT

 

Incremental Revolving Commitment Lender   Incremental      
Revolving      
Commitment          BANK OF AMERICA, N.A.     $30,000,000.00         JPMORGAN
CHASE BANK, N.A.     $30,000,000.00         U.S. BANK NATIONAL ASSOCIATION    
$30,000,000.00        

Total

    $90,000,000.00        



--------------------------------------------------------------------------------

SCHEDULE B

TO FIRST AMENDMENT AND INCREMENTAL COMMITMENT ASSUMPTION

AGREEMENT

Aggregate Revolving Commitments after giving effect to the Incremental Revolving
Commitments

 

Lender    Aggregate      
Revolving       
Credit      
Commitments       WELLS FARGO BANK, NATIONAL ASSOCIATION    $60,000,000.00      
BANK OF AMERICA, N.A.    $30,000,000.00       JPMORGAN CHASE BANK, N.A.   
$30,000,000.00       U.S. BANK NATIONAL ASSOCIATION    $30,000,000.00      
Total    $150,000,000.00      